Opinion issued January 21, 2021




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                               NO. 01-21-00035-CR
                             ———————————
        IN RE THE STATE OF TEXAS EX REL. KIM OGG, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, the State of Texas ex rel. Kim Ogg, has filed a petition for writ of

mandamus requesting that our Court compel the respondent trial court judge to (1)

reverse a purported ruling “which ordered the cause to be set for a court trial without

the consent of the State” and (2) timely rule on the State’s December 20, 2020

“Objection to Trial Court’s Order to Proceed to Bench Trial Without the State’s
Consent to Waive a Jury and Motion to Proceed to Jury Trial.”1 In conjunction with

the petition, the State has filed a motion requesting a stay of the underlying

proceedings pending our ruling on the mandamus petition. We deny the petition and

dismiss the stay motion as moot.2

                                    PER CURIAM

Panel consists of Justices Goodman, Landau, and Guerra.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      Although the record includes a case reset form, the State does not argue, much less
      demonstrate, that the reset form constitutes an order by the trial court. Further, the
      State’s factual assertions that an order was entered to grant a motion by the real
      party in interest are unsupported by the record.
2
      The underlying case is The State of Texas v. Theodore James Hoseman, cause
      number 2187057, pending in the County Criminal Court at Law No. 8 of Harris
      County, Texas, the Honorable Franklin Bynum presiding.
                                            2